DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 12/8/2020. Claims 1-30 are pending.
The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0345308, to Liu et al. (“Liu”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2020/0119869, to Taherzadeh Boroujeni et al. (“Taherzadeh Boroujeni”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2020/0153581, to Tsai et al. (“Tsai”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Anticipated over Liu: Claims 1-5, 9, 18-20, and 24.
35 U.S.C. § 103 – Obvious over Liu in view of Taherzadeh Boroujeni: Claims 10-13, 17, 25, 26, and 30.
35 U.S.C. § 103 – Obvious over Liu in view of Tsai: Claims 6-8 and 21-23.
35 U.S.C. § 103 – Obvious over Liu in view of Taherzadeh Boroujeni, and in further view of Tsai: Claims 14-16 and 27-29.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12/8/2020 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, 18-20, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu.

Regarding claim 18, Liu teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and 0097-127744201948one or more processors operatively coupled to the memory (Liu, at least Fig. 24 shows a terminal device 600 (i.e., a UE) with a memory and processor coupled to the memory, ¶¶ 305-306), 
the memory and the one or more processors configured to: 
receive a first control signal in a control resource set (CORESET) from a first transmit receive point (TRP), wherein the first control signal includes a set of control channel elements (CCEs) to encode one or more of a first portion of a first downlink control information (DCI) message or1 a first portion of a second DCI message (Liu, Figs. 10, 11, ¶¶ 117-119, 122, DCI 1 is a first control signal sent from TRP 1, where a first portion of the DCI is transmitted in a resource element (RE) of a resource element group (REG), which is part of a CCE, which is part of a CORESET, see Fig. 1, ¶ 93); and
receive a second control signal in the CORESET from a second TRP, wherein the second control signal includes the set of CCEs to encode one or more of a second portion of the first DCI message or a second portion of the second DCI message (Liu, Figs. 10, 11, ¶¶ 117-119, 122, at least a second portion of the DCI 2 is sent in an RE in a CCE, which is part of a CORESET and is part of a second control signal sent from TRP 2, see Fig. 1, ¶ 93).

Regarding claim 1, there is recited a “method of wireless communication performed by a user equipment (UE)” with steps that are virtually identical to the functions performed by the UE as recited in claim 18. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Liu for the same reasons as presented above in the rejection of claim 18.

Regarding claims 2 and 19, which depend from claims 1 and 18, respectively, Liu further teaches “the one or more processors are further configured to: decode the first DCI message based at least in part on the first control signal and the second control signal; and decode the second DCI message based at least in part on the first control signal and the second control signal,” as recited in claim 19 and similarly in claim 2. Liu, Fig. 18, ¶¶ 99, 117, 221-223, the terminal device decodes all the control information and data transmitted to it, including the first and second DCIs.

Regarding claims 3 and 20, which depend from claims 2 and 19, respectively, Liu further teaches “the first DCI message and the second DCI message are decoded based at least in part on transmit precoding applied at the first TRP and the second TRP,” as recited in both claims. Liu, ¶¶ 110-111.

Regarding claim 4, which depends from claim 3, Liu further teaches “the transmit precoding applied at the first TRP and the second TRP includes open-loop precoding based at least in part on the first TRP and the second TRP implementing non-coherent joint transmission for the first control signal and the second control signal,” as recited in claim 4. Liu, ¶ 111.

Regarding claim 5, which depends from claim 3, Liu further teaches “the transmit precoding applied at the first TRP and the second TRP includes closed-loop precoding based at least in part on the first TRP and the second TRP implementing coherent joint transmission for the first control signal and the second control signal,” as recited in claim 5. Liu, ¶ 110.

Regarding claims 9 and 24, which depend from claims 1 and 18, respectively, Liu further teaches “the first control signal and the second control signal are associated with a physical downlink control channel candidate in a spatial multiplexing category,” as recited in both claims. Liu, Figs. 10, 11, the PDCCH, which carries DCI 1 and DCI 2, is of a spatial (i.e., different TRP) multiplexed category. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13, 17, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Taherzadeh Boroujeni, both of which are in the same field of transmission of resource configuration information as the claimed invention.

Regarding claim 25, Liu teaches a network device comprising  “a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to” Liu, at least Fig. 25 shows a network device 700 with a memory 7021 coupled to processor 7022 to carry out the described functions and processes, see ¶¶ 83, 312-315. Liu further teaches the additionally recited limitation, in particular, that the network device is configured to:
transmit, to a user equipment (UE), a first control signal in a control resource set (CORESET) via a first transmit receive point (TRP) associated with [a] base station, wherein the first control signal includes a set of control channel elements (CCEs) to encode one or more of a first portion of a first downlink0097-127746201948 control information (DCI) message or a first portion of a second DCI message (Liu, Figs. 10, 11, ¶¶ 117-119, 122, DCI 1 is a first control signal sent from TRP 1, which is associated with a base station, see ¶ 116, where a first portion of the DCI is transmitted in a resource element (RE) of a resource element group (REG), which is part of a CCE, which is part of a CORESET, see Fig. 1, ¶ 93); and 
transmit, to the UE, a second control signal in the CORESET via a second TRP associated with the base station, wherein the second control signal includes the set of CCEs to encode one or more of a second portion of the first DCI message or a second portion of the second DCI message (Liu, Figs. 10, 11, ¶¶ 117-119, 122, at least a second portion of the DCI 2 is sent in an RE in a CCE, which is part of a CORESET and is part of a second control signal sent from TRP 2, see Fig. 1, ¶ 93, and the TRP is associated with the base station, see ¶ 116).

Liu additionally describes that “plurality of network devices form a coordinating cluster to simultaneously communicate with the terminal device …, all the network devices in the coordinating cluster are connected to one control node.” Liu, ¶¶ 108, 114. However, Liu does not necessarily teach that the control node is “a base station,” which the entirety of claim 25 is directed to, and that the claimed “first TRP” and “second TRP” (e.g., Liu’s “network devices”) are “associated with the base station”. In other words, Liu does not explicitly teach that the TRPs are part of the base station despite teaching that TRPs may be clustered and connected to a control node. 
Taherzadeh Boroujeni more explicitly teaches that TRPs may be both co-located and not co-located on a single base station, or gNB. See Taherzadeh Boroujeni, ¶¶ 152, 164, “A gNB may schedule a downlink transmission by at least one of the TRPs” and “[i]n an example (e.g., with multiple TRPs), panels may not be [(and thus may be)] collocated” on the same TRP and/or gNB. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least two TRPs (e.g., the panels such as those in Fig. 25 in the RRU of Liu, which are described as the network devices) collocated on the same base station (e.g., gNB), as in Taherzadeh Boroujeni. One reasons for doing so is to take advantage of the benefits of coordinated transmission by reducing configuration at the terminal for each TRP as a result of the simultaneous scheduling. See Liu, ¶¶ 3, 108.

Regarding claim 10, there is recited a “method of wireless communication performed by a base station” with steps that are virtually identical to the functions performed by the base station as recited in claim 25. As a result, claim 10 is rejected as obvious under section 103 over Liu in view of Taherzadeh Boroujeni for the same reasons as presented above in the rejection of claim 25.

Regarding claims 11 and 26, which depend from claims 10 and 25, respectively, Liu further teaches “the one or more processors are further configured to: configure the first TRP to apply transmit precoding to the first control signal; and configure the second TRP to apply transmit precoding to the second control signal,” as recited in claim 26 and similarly in claim 11. Liu, Fig. 18, ¶¶ 99, 117, 221-223, the terminal device decodes all the control information and data transmitted to it, including the first and second DCIs.

Regarding claim 12, which depends from claim 11, Liu further teaches “the transmit precoding applied at the first TRP and the second TRP includes open-loop precoding based at least in part on the first TRP and the second TRP implementing non-coherent joint transmission for the first control signal and the second control signal,” as recited in claim 12. Liu, ¶ 111.

Regarding claim 13, which depends from claim 11, Liu further teaches “the transmit precoding applied at the first TRP and the second TRP includes closed-loop precoding based at least in part on the first 0097-127743201948 TRP and the second TRP implementing coherent joint transmission for the first control signal and the second control signal,” as recited in claim 13. Liu, ¶ 110.

Regarding claims 17 and 30, which depend from claims 10 and 25, respectively, Liu further teaches “the first control signal and the second control signal are associated with a physical downlink control channel candidate in a spatial multiplexing category,” as recited in both claims. Liu, Figs. 10, 11, the PDCCH, which carries DCI 1 and DCI 2, is of a spatial (i.e., different TRP) multiplexed category. 

Claims 6-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tsai, both of which are in the same field of transmission of resource configuration information as the claimed invention.

Regarding claims 6 and 21, which depend from claims 3 and 20, respectively, Liu does not necessarily teach the additionally recited limitations. Tsai remedies this deficiency and teaches “the one or more processors are further configured to:0097-127745201948 receive UE-specific downlink signaling indicating the transmit precoding applied at the first TRP and the second TRP,” as recited in claim 21 and similarly in claim 6. Tsai, ¶¶ 43, 44, the TRP precoding is “configured for [each] CORESET,” which means that the configuration information indicating the precoding was specifically for the UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include UE-specific signaling to configure the TRP precoding, as in Tsai, with the system of Liu to allow the base station (i.e., transmitter) to precode information and the UE (i.e., receiver) to properly decode the information using the precoding indication. See id.

Regarding claims 7 and 22, which depend from claims 1 and 18, respectively, Liu fails to teach the additionally recited limitations. Tsai remedies this deficiency and teaches “the first portion of the first DCI message and the first portion of the second DCI message are interleaved in the set of CCEs associated with the first control signal, and wherein the second portion of the first DCI message and the second portion of the second DCI message are interleaved in the set of CCEs associated with the second control signal,” as recited in both claims. Tsai, Fig. 8, ¶¶ 6, 42-43, the PDCCH, which carries the different DCIs, thus including the respective first and second portions, are interleaved among the CCEs associated with the respective first and second control signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interleaving the DCI (i.e., control information) as in Tsai with the system of Liu to realize the benefits of multiple-connection systems, such as “higher data rate and higher spectral efficiency gains,” through commonly known configuration information between transmitters and receivers. See Tsai, ¶¶ 3-4.

Regarding claims 8 and 23, which depend from claims 1 and 18, respectively, Liu fails to teach the additionally recited limitations. Tsai remedies this deficiency and teaches “the first TRP is associated with a first transmission configuration indication (TCI) state and the second TRP is associated with a second TCI state,” as recited in both claims. Tsai, ¶¶ 6, 7, 29, 30, the different TRPs are associated with respective TCIs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TCIs associated with TRPs, as in Tsai, in the system of Liu to realize the benefits of multiple-connection systems, such as “higher data rate and higher spectral efficiency gains,” through commonly known configuration information between transmitters and receivers. See Tsai, ¶¶ 3-4.

Claims 14-16 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Taherzadeh Boroujeni as applied above, and further in view of Tsai, all of which are in the same field of transmission of resource configuration information as the claimed invention.

Regarding claims 14 and 27, which depend from claims 11 and 26, respectively, neither Liu nor Taherzadeh Boroujeni necessarily teaches the additionally recited limitations. Tsai remedies this deficiency and teaches “the one or more processors are further configured to: transmit, to the UE, UE-specific downlink signaling indicating the transmit precoding applied at the first TRP and the second TRP,” as recited in claim 27 and similarly in claim 14. Tsai, ¶¶ 43, 44, the TRP precoding is “configured for [each] CORESET,” which means that the configuration information indicating the precoding was specifically for the UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include UE-specific signaling to configure the TRP precoding, as in Tsai, with the combination of Liu and Taherzadeh Boroujeni to allow the base station (i.e., transmitter) to precode information and the UE (i.e., receiver) to properly decode the information using the precoding indication. See id.

Regarding claims 15 and 28, which depend from claims 10 and 25, respectively, neither Liu nor Taherzadeh Boroujeni teaches the additionally recited limitations. Tsai remedies this deficiency and teaches “the one or more processors are further configured to: configure the first TRP to interleave the first portion of the first DCI message and the first portion of the second DCI message in the set of CCEs associated with the first control signal; and 0097-127747201948 configure the second TRP to interleave the second portion of the first DCI message and the second portion of the second DCI message in the set of CCEs associated with the second control signal,” as recited in claim 28 and similarly in claim 15. Tsai, Fig. 8, ¶¶ 6, 42-43, the PDCCH, which carries the different DCIs, thus including the respective first and second portions, are interleaved among the CCEs associated with the respective first and second control signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interleaving the DCI (i.e., control information) as in Tsai with the combination of Liu and Taherzadeh Boroujeni to realize the benefits of multiple-connection systems, such as “higher data rate and higher spectral efficiency gains,” through commonly known configuration information between transmitters and receivers. See Tsai, ¶¶ 3-4.

Regarding claims 16 and 29, which depend from claims 10 and 25, respectively, neither Liu nor Taherzadeh Boroujeni teaches the additionally recited limitations. Tsai remedies this deficiency and teaches “the first TRP is associated with a first transmission configuration indication (TCI) state and the second TRP is associated with a second TCI state,” as recited in both claims. Tsai, ¶¶ 6, 7, 29, 30, the different TRPs are associated with respective TCIs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TCIs associated with TRPs, as in Tsai, in the combination of Liu and Taherzadeh Boroujeni to realize the benefits of multiple-connection systems, such as “higher data rate and higher spectral efficiency gains,” through commonly known configuration information between transmitters and receivers. See Tsai, ¶¶ 3-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2022/0085931, to Mondal et al., describes additional ways of transmitting data from multiple TRPs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “or” is inclusive, thus, one or both DCIs can be encoded. See Spec. as filed ¶ 129.